DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 11/04/2021.
Claims 15, 17-19, 21-22, 24-26, and 28-29 have been amended and are hereby entered.
Claims 20, 27, and 34 have been canceled.
Claims 15-19, 21-26, and 28-33 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit/International Priority
	The ADS filed 6/21/2019 properly claims the benefit of PCT/CN2017/116094 (filed 12/14/2017) and priority to CN 201611186690.X (filed 12/21/2016).  As neither of these fully support the claims as presently drafted (see 112(a) new matter rejections below), all claims as presently drafted are granted an effective filing date of 6/21/2019.  Upon removal of matter unsupported by the original disclosure, the effective filing dates will be reconsidered.
Response to Applicant’s Arguments
Objections
The objections to Claims 20, 27, and 34 are obviated by their cancellation; therefore, the objections are withdrawn.
Claim Rejections – 35 USC § 112

Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first argues that limitations previously categorized as additional elements in the form of either mental processes or certain methods of organizing human activity should not have been so-categorized based on the assertion that “the claims are not directed towards the human activity of ticketing, but instead are directed toward techniques for controlling the user interface of a ticketing application” (Applicant’s emphasis).  Before addressing this argument on its merits, Examiner notes several foundational issues with this argument.  Firstly, the recitation of judicial exceptions (such as abstract ideas) in Step 2A, Prong One is performed by a limitation-by-limitation basis, and what the claims are “directed to” (a concern of Steps 2A, Prong Two and 2B) is irrelevant to this standard.  Even were this not the case, Examiner disagrees with Applicant’s unsupported conclusion that the claims are directed to “techniques for controlling the user interface of a ticketing application” (discussed below).  Secondly, Applicant makes these arguments generally rather than in relation to any particular claim limitations categorized as abstract.  Relatedly, this argument is irrelevant as pertaining to the limitations actually categorized as reciting mental processes (the parsing and verifying of identification information, and the comparing of a received password against a stored password), as neither of these steps in and of themselves claim the controlling of the display of a user interface.  Rather, these limitations relate to manipulation of data received via a user 
Applicant next analogizes the present claims to Example 37, adopted by the most recent PEG Update.  Applicant’s analogies regarding the categorization of limitations as reciting mental processes are irrelevant because, as mentioned above, Applicant ignores those limitations actually categorized as reciting mental processes and instead directs analysis to limitations which are not (e.g., “blocking” an application from changing its user interface).  Further, Applicant’s arguments on this topic misapprehend the meaning of whether a limitation may be “practically performed in the mind,” appearing to assume the mere claiming of a limitation as being performed on computer structure is sufficient.  This is not the case.  See MPEP 2106.04(a)(2)(III)(A) for more information on this standard, which makes clear that recitation of a step as being performed by computer structure is not impractical within the meaning of the term as used in the Step 2A, Prong One inquiry.  Rather, a step is not considered “practical” in this context when the human mind is not equipped to comprehend the variables and perform the steps claimed.  Unlike in certain limitations of Example 37 (where a human mind is not equipped to determine how much memory has been allocated to the use of each icon on a user interface), such is not the case here.  Relatedly, Examiner notes that, contrary to Applicant’s assertion to the contrary, the storing of data in a database or storage device does recite a mental process as, but for the recitation of a generic computer component, this step may be performed in the human mind or with the aid of pen and paper (e.g., remembering, 
Applicant’s analogies regarding the categorization of limitations as reciting certain methods of organizing human activity are also unpersuasive.  Applicant argues that no certain methods of organizing human activity are actually recited in the claims, generally asserting that “the claims do not require any financial transaction or other economic principle” and “the claims do not require any human interaction such as presenting a ticket to a ticketing agent.”  
Regarding the first assertion, Applicant’s argument misapprehends the scope of certain methods of organizing human activity, as well as the enumerated subcategories thereof.  For example, as MPEP 2106.04(a)(2)(II)(B) makes clear, the subcategory of “commercial or legal interactions” is not limited to an actual purchase (ie: exchange of money or other value) as implied by Applicant’s argument.  Rather, this subcategory relates to activities related to commerce, meaning the sale of goods and/or services, including the steps for providing said goods and/or services.  The present invention essentially takes the commercial activity related to the use of a ticket representing an access right, including the verification of the bearer of the ticket and/or the ticket itself and the use of the ticket to check in to the location (e.g., venue hotel, etc.) to which the access right applies, and performs these steps generally via a user device rather than face-to-face.  This does not exclude the presently recited limitations from reciting commercial activity, nor does the explicit lack of the ticket purchase within the claims.  
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)).  For the reasons above, Applicant’s arguments that the claim limitations as presently drafted do not recite an abstract idea under Step 2A, Prong One are unpersuasive.
Applicant next argues that even if the claims do recite an abstract idea (which, for the reasons above and in the 101 rejections previously provided and below, they do), these abstract ideas are integrated into a practical application.  Applicant’s first argument to this effect again cites to Example 37, arguing that the additional elements thereof “’recite[d] a specific manner of’ performing that mental process which provided an improvement over existing systems,” and asserting that the claims of the present invention do the same.  Applicant’s argument misapprehends the standards for embodying an improvement to 
Further, regarding Applicant’s assertion that the claims “recite a specific way of controlling the user interface of an application based on various ticket checking schemes,” Examiner disagrees.  The claims provide no specificity regarding precisely how the user interface is controlled by the recited structural components, but rather merely recite sending Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).  Finally, Examiner notes that Applicant’s assertion of a “novel and non-obvious user interface selection process” to solve the problems noted above is irrelevant, as subject matter eligibility under 101 does not turn on novelty (a 102 concern) or non-obviousness (a 103 concern).  
Applicant next argues that even if the claims are directed to an abstract idea, they are nonetheless eligible under 101 as they include significantly more than the recited abstract idea, particularly as providing “an inventive concept in its nonconventional and non-generic ordered combination of any allegedly ‘known’ concepts.”  Examiner notes that the majority of steps cited by Applicant as providing “significantly more” are in fact categorized as reciting abstract ideas.  Abstract ideas may not integrate themselves into a practical application or provide significantly more than themselves.  Rather, this must be accomplished by additional elements or the ordered combination thereof.  As such, Applicant's arguments related to these steps are irrelevant to these standards.  Rather, the elements which are actually categorized as additional elements do not provide “significantly more” within the specific meaning of the term in the BASCOM.”  The standards of the 101 analysis as interpreted in the MPEP are broadly applicable so that they may be applied to any invention.  The lack of particular case law specifically finding an analogous invention to be ineligible does not prevent these standards from being applied to the present invention.
Claim Rejections – 35 USC § 102/103
	Applicant’s arguments regarding the 102/103 analysis have been considered and are unpersuasive.

Applicant argues that the Todasco reference does not properly disclose the claimed countdown interface and functionality.  Applicant’s arguments are based on the relevant claim limitations as presently drafted, which (as noted above) are substantively modified from what was previously presented in Claims 20, 27, and 34.  As such, these arguments need not be addressed here; however, Examiner chooses to address part of Applicant’s arguments to correct said arguments’ mischaracterization of the contents of the Todasco reference.  
On this topic, Applicant first argues that the present claims recite a time-based triggering condition (“when a project session time is prior to a ticket time”) for the transmission of instructions to invoke a countdown ticket waiting checking interface, asserting that no such triggering condition exists in Todasco which instead uses a trigger which is “entirely status-based.”  Examiner disagrees.  Firstly, no such triggering condition is embodied in the claims as presently drafted.  While the claims do contain a newly presented limitation claiming the 
The remainder of Applicant’s arguments are based on presently amended claim language not previously presented (e.g., the preventing of the display of an electronic ticket checking interface based on a countdown), and as such need not be addressed here.  See updated 103 rejections below for additional information.  See also 112(a) new matter rejections on this topic as well.
Claim Interpretation
Claims 16-19 and 21 contain various contingent limitations of a method claim, primarily stemming from the conditional language of “if.”  As per MPEP 2111.04, these limitations are not considered limiting.  For the purposes of this examination, these limitations will be treated as if they were limiting.

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19, 21-26, and 28-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 15, 22, and 29 disclose the following limitations:  “receiving, from a client device, a request for an electronic ticket checking interface, the request including identification information of at least one electronic ticket purchased by the client device and a project session identifier” and “determining that a time associated with the project session identifier is prior to a ticket checking time associated with the electronic ticket.”  The original disclosure does not support either of these limitations as presently amended.  While a session ID is disclosed as being stored in Paragraphs 0034-0035, Examiner finds no disclosure which explicitly identifies Claims 16-19, 21, 23-26, 28, and 30-33 are rejected due to their dependence upon Claim 15, 22, or 29 respectively.  
Claims 15, 22, and 29 disclose the following limitation:  “sending response information to the client device, the response information including instructions for invoking a countdown waiting ticket checking interface, wherein the countdown waiting ticket checking interface prevents display of the electronic ticket checking interface until a countdown is complete.”  Claims 16-19, 21, 23-26, 28, and 30-33 are rejected due to their dependence upon Claim 15, 22, or 29 respectively.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 15, 22, and 29, the limitations of receiving, from a client device, a request for an electronic ticket checking interface, the request including identification information of at least one electronic ticket purchased by the client device and a project session identifier; receiving password input information from the client device after the countdown is 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a client device; a storage device; an electronic ticket checking interface; various instructions and prompt information intended to cause the client 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, insignificant extra-solution activity, or generally linking the use of a judicial exception to a particular technological environment or field of use.  Further, the limitation categorized as insignificant extra-solution 
Claims 16-19, 21, 23-26, 28, and 30-33, describing various additional limitations to the method of Claim 15, the product of Claim 22, or the product of Claim 29, amount to substantially the same unintegrated abstract idea as Claims 15, 22, or 29 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 16, 23, and 30 disclose the sending response information further comprising sending prompt information indicating that the electronic ticket is invalid and ending a ticket checking process if the electronic ticket information is invalid (narrowing the field of use), which does not integrate the claims into a practical application.
Claims 17, 24, and 31 disclose determining whether a project session corresponding to the electronic ticket information exists in a ticket checking plan if the electronic ticket information is valid (an abstract idea in the form of a mental process); sending, to the client, prompt information indicating that the project session corresponding to the electronic ticket does not exist in the ticket checking plan (uses a computer as a tool to perform an abstract idea); and ending the ticket checking process if the project session does not exist in the ticket checking plan (uses a computer as a tool to perform an abstract idea), which do not integrate the claims into a practical application.
Claims 18, 25, and 32 disclose determining whether the project session corresponding to the electronic ticket information is within a ticket checking time if the project session exists in the ticket checking plan, the ticket checking time indicating that of the 
Claims 19, 26, and 33 disclose obtaining a ticket status corresponding to credential information of the electronic ticket if the project session is within the ticket checking time (insignificant extra-solution activity in the form of mere data gathering); sending, to the client, prompt information indicating that the ticket status of the electronic ticket does not comply with the ticket checking condition and ending the ticket checking process if the ticket status does not comply with the ticket checking condition (merely using a computer as a tool to perform an abstract idea); and sending, to the client, response information including the instructions for invoking an electronic ticket checking interface if the ticket status complies with the ticket checking condition (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.  The limitation categorized as insignificant extra-solution activity is further found to be well-understood, routine, and conventional as receiving or transmitting data over a network, e.g., using the internet to gather data (see MPEP 2106.05(d)).
Claims 21 and 28 disclose sending, to the client, prompt information and continuing to receive the password input information if it is determined that the password input 
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
	Claims 15-16, 22-23, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale et al (PGPub 20150213660) (hereafter, “Bergdale”) in view of Todasco et al (PGPub 20150348049) (hereafter, “Todasco”), Ryuuto et al (US 6,085,230) (hereafter, “Ryuuto”), Cage et al (PGPub 20170076293) (hereafter, “Cage”), and Gallo (PGPub 20120330695) (hereafter, “Gallo”).  
Regarding Claims 15, 22, and 29, Bergdale discloses a non-transitory computer readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor (¶ 0091; computer-executable instructions such as program modules fixed a tangible storage medium such as a semiconductor memory device).
	Bergdale additionally discloses receiving, from a client device, a request for an electronic ticket checking interface, the request including identification information of at least one electronic ticket purchased by the client device (¶ 0037-0039, 0043-0044; Fig. 3; receive request; application fetches the stored ticket token and transmits that token to the system computing device).  Bergdale and Todasco do not explicitly disclose but Ryuuto does disclose said request also including a project session identifier (Column 3, lines 40-50; Column 7, lines 5-13; definition information transmitted from the client may include a session ID; requests transmitted from clients each include a session ID).  

	Bergdale does not explicitly disclose but Todasco does disclose determining that a time associated with the project session is prior to a checking time associated with an access right (¶ 0030-0032, 0079, 0094; Fig. 4; notification may include a time that the room will be ready, room not yet ready because it is not yet check-in time; determination of whether the current time is earlier than, later than, or equal to the check-in time).  Bergdale additionally discloses wherein the access right is in the form of an electronic ticket; wherein the checking time is a ticket checking time (Title; ¶ 0002, 00039; systems and methods for electronic ticket validation using proximity detection; when the time comes to present the ticket).  
Bergdale does not explicitly disclose but Todasco does disclose sending response information to the client device, the response information including instructions for invoking a countdown waiting ticket checking interface (¶ 0030-0032, 0079, 0094-0095; Fig. 4; notification may include a time that the room will be ready, room not yet ready because it is not yet check-
	Bergdale, Todasco, Ryuuto, and Cage do not explicitly disclose but Gallo does disclose wherein an interface prevents the ability to check in using an electronic ticket until a check-in time (¶ 0026; the control data may operate to prevent the mobile computing device from being able to display the electronic representation of the ticket until some predetermined time before the scheduled boarding time).  Bergdale additionally discloses wherein the ability to check in using an electronic ticket is accomplished via the display of the electronic ticket checking interface (¶ 0037-0039, 0043-0044; Figs. 3, 9; receive request; application fetches the stored ticket token and transmits that token to the system computing device).  Bergdale does not explicitly disclose but Todasco does disclose wherein the interface is the countdown waiting ticket checking interface; wherein the check-in time occurs upon the completion of a countdown (¶ 0030-0032, 0079, 0094-0095; Fig. 4; notification may include a time that the room will be ready, room not yet ready because it is not yet check-in time; determination of whether the current time is earlier than, later than, or equal to the check-in time; connection established with or without user input).  
	Bergdale additionally discloses receiving password input information from the client device via an interface, the password input information acquired using the electronic ticket checking interface (¶ 0044-0045, 0050-0051; user can input a numeric code or password that the application uses to verify that the customer is confirming use of the ticket).  Bergdale does not explicitly disclose but Todasco does disclose said interface displayed on the client device after the countdown is complete (¶ 0030-0032, 0079, 0094-0095; Fig. 4; notification may 
	Bergdale additionally discloses the following:
comparing whether the password input information is consistent with a stored password (¶ 0044-0045, 0050-0051; user can input a numeric code or password that the application uses to verify that the customer is confirming use of the ticket); and
sending, to the client device, ticket checking prompt information based on the result of the comparing (¶ 0043-0044; Fig. 3; if the token is valid, then the system computing device may transmit back to the token device a ticket payload).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the countdown display and timing functionality of Todasco with the ticket checking system of Bergdale because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Todasco are applicable to the base device (Bergdale), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the received request contents of Ryuuto with the ticket checking system of Bergdale and Todasco because the combination merely applies a known technique to a known device/method/product ready KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Ryuuto are applicable to the base device (Bergdale and Todasco), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the verification techniques of Cage with the ticket checking system of Bergdale, Todasco, and Ryuuto because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Cage are applicable to the base device (Bergdale, Todasco, and Ryuuto), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the interface timing techniques of Gallo with the ticket checking system of Bergdale, Todasco, Ryuuto, and Cage because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Gallo are applicable to the base device (Bergdale, Todasco, Ryuuto, and Cage), the technical ability existed to improve the base device in the same way, and the results of the combination are 
Regarding Claims 16, 23, and 30, Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, and Gallo discloses the limitations of Claims 15, 22, and 29.  Bergdale additionally discloses the sending response information further comprising sending prompt information indicating that the electronic ticket is invalid and ending a ticket checking process if the electronic ticket information is invalid (¶ 0062, 0067; Fig. 22; receive user token; is the user token valid; if no, stop).  The motivation to combine remains the same as for Claim 15.
Claims 17-19, 24-26, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale in view of Todasco, Ryuuto, Cage, Gallo, and Fultz et al (US 9,271,110) (hereafter, “Fultz”).  
Regarding Claims 17, 24, and 31, Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, and Gallo discloses the limitations of Claims 15, 22, and 29.  Bergdale additionally discloses determining whether a project session corresponding to the electronic ticket information exists in a ticket checking plan if the electronic ticket information is valid (¶ 0055; verification can be supplemented by the ticket payload operating to check that the ticket is used during a pre-determined period of time or that the location of the venue where the ticket is being used is within a pre-determined range of tolerance to a GPS location).
Bergdale does not explicitly disclose but Fultz does disclose sending, to the client device, prompt information indicating that the project session corresponding to the electronic ticket does not exist in the ticket checking plan; and ending the ticket checking process if the project session does not exist in the ticket checking plan (Column 8, line 61 through Column 9, line 62; 
The motivation to combine the references of Bergdale, Todasco, Ryuuto, Cage, and Gallo remains the same as for Claim 15.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the token checking and security functionality of Fultz with the ticket checking system of Bergdale, Todasco, Ryuuto, Cage, and Gallo because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Fultz are applicable to the base device (Bergdale, Todasco, Ryuuto, Cage, and Gallo), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claims 18, 25, and 32, Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, Gallo, and Fultz disclose the limitations of Claims 17, 24, and 31.  Bergdale additionally discloses determining whether the project session corresponding to the electronic ticket information is within a ticket checking time if the project session exists in the ticket checking plan, the ticket checking time indicating that of the electronic ticket has ended (¶ 0055; verification can be supplemented by the ticket payload operating to check that the ticket is used during a pre-determined period of time).  

The motivation to combine remains the same as for Claim 17.
Regarding Claims 19, 26, and 33, Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, Gallo, and Fultz disclose the limitations of Claims 18, 25, and 32.  Bergdale additionally discloses obtaining a ticket status corresponding to credential information of the electronic ticket (¶ 0062; upon transfer of a ticket from one user to another, the first user's token is marked as blocked and the second user receives a second token; the server detects that the first token is now cancelled).  Bergdale does not explicitly disclose but Fultz does disclose doing so if the project session is within the ticket checking time (Column 8, line 61 through Column 9, line 62; Fig. 5; if it is determined that the predefined time limit has not expired, the session is allowed to continue).
Bergdale does not explicitly disclose but Fultz does disclose sending, to the client device, prompt information indicating an unsatisfactory condition and ending the ticket checking process if said unsatisfactory condition occurs (Column 8, line 61 through Column 9, line 62; Fig. 5; under various conditions, the session and method are ended).  Bergdale additionally discloses said unsatisfactory condition being that the ticket status of the electronic ticket does 
Bergdale additionally discloses sending, to the client device, response information including the instructions for invoking an electronic ticket checking interface if the ticket status complies with the ticket checking condition (¶ 0043-0044, 0062; Fig. 3; the activation by the second user is not blocked; user can input a numeric code or password that the application uses to verify that the customer is confirming use of the ticket).
The motivation to combine remains the same as for Claim 17.
Claims 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, Gallo, and Tarhan et al (PGPub 20100205448) (hereafter, “Tarhan”).  
Regarding Claims 21 and 28, Bergdale in view of Bergdale, Todasco, Ryuuto, Cage, and Gallo discloses the limitations of Claims 15, 22, and 29.  
Bergdale does not explicitly disclose but Tarhan does disclose sending, to the client device, prompt information and continuing to receive the password input information if it is determined that the password input information is inconsistent with a stored password and if a current password input attempt number complies with a number for retry attempts (¶ 0090; Fig. 2A; user submits login and/or password to application server; application server may place a cap on the number of attempts to prevent brute force password guessing; this cycle may be repeated until the limit is reached or a valid password is received; application server disables user account and sends notification thereof).

Bergdale additionally discloses retrieving a ticket checking status of the electronic ticket (¶ 0044-0045, 0056, 0058, 0062; determines if the request for activation is the first activation of the ticket).  Bergdale does not explicitly disclose but Tarhan does disclose doing so if the password input information is consistent with the stored password (¶ 0090-0091; Fig. 2A; a valid password is received).
Bergdale additionally discloses sending, to the client, prompt information of the ticket checking status and ending the ticket checking process if the ticket checking status does not comply with the ticket checking condition (¶ 0044-0045, 0056, 0058, 0062; if the stored token does not match the token received from the user's computing device, the ticket activation is denied).  
Bergdale additionally discloses retrieving a ticket checking status of the electronic ticket, modifying the ticket checking status of the electronic ticket, adding a ticket checking log, and 
The motivation to combine the references of Bergdale, Todasco, Ryuuto, Cage, and Gallo remains the same as for Claim 15.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the security functionality of Tarhan with the ticket checking system of Bergdale, Todasco, Ryuuto, Cage, and Gallo because Tarhan teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Title and Abstract, the invention of Tarhan is disclosed for use in a system for verification of user identity such as that of Bergdale, Todasco, Ryuuto, Cage, and Gallo.  Further, in at least ¶ 0090, Tarhan discloses implementing a password attempt count to prevent brute force password guessing, enhancing system security.  One of ordinary skill in the art would be motivated to combine this functionality with the password functionality of Bergdale, Todasco, Ryuuto, Cage, and Gallo to similarly enhance security.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20160321568 – “Systems and Methods for Redistributing Tickets to an Event,” Gosuin, disclosing a ticket sale and validation system
PGPub 20150254579 – “Smart Card System for Managing Venue Access and Venue Attendee Rewards, and Method of Assembling the Smart Card System,” Ford, disclosing a venue access system which denies access after a set number of failed login attempts
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        /MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628